The Opinion of the Court was delivered by Treat, C. J. There can be no doubt that Walrath was originally liable to Norton & Blackstone for the price of the goods sold to Dodge and Randall. The only question is, whether that liability has been discharged. The receipt was 'primafacie evidence of payment. A general receipt in full of all demands is presumed to be given on an adjustment of all transactions between the parties ; but such a receipt is subject to explanation, and may upon satisfactory proof be restrained in its operation. It may be shown thatthe settlement was in fact but a partial one, or, though intended to be general, that a particular, transaction was not taken into consideration. There are some circumstances in this case which tend strongly to show that the demand in question was not embraced in the settlement. Walrath, instead of debiting himself with the price of the goods on the books, charged them directly to Dodge and Randall. The accounts were drawn off and placed by him in the hands of attorney's for collection, and a receipt taken in the name of Norton & Blackstone. The settlement was made at a distance from the town where these transactions took place, and probably when the parties had nothing but the books and the receipt of the attorneys before them. We think it very probable that, at the time of the settlement, Norton & Blackstone knew nothing of the real circumstances respecting this demand, and therefore it was not taken into consideration by them. At all events, we are not prepared to say that the Circuit Court erred ih. coming to such a conclusion. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.